Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145553                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  ANDRIE, INC.,                                                                                                       Justices
            Plaintiff-Appellant,
  v                                                                 SC: 145553
                                                                    COA: 301615
                                                                    Court of Claims: 08-000095-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the April 26, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and MARILYN KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           h1128                                                               Clerk